[ iKIMBALL, Judge,
dissenting and would deny a hearing.
I would deny the Board’s application for rehearing. The district court has subject matter jurisdiction of the plaintiffs petition for injunctive relief and restraining order. In my view, the district court has the discretion, after conducting a hearing and taking evidence, to decide whether the plaintiff is entitled to injunctive relief in light of this court’s pronouncement in In re Georgia Gulf Corporation, 96-1907 (La.5/9/97), 694 So.2d 173. I believe it is inappropriate to pass on the merits of plaintiffs injunction petition, which is properly interposed in district court, based on argument contained in a rehearing application.